DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
There are two different claims sets entered on the same day, September 13, 2019. One set of claims has 63 claims and the other set is numbered up to 50 claims. Neither claim set notes claim status identifiers and it cannot be determined which set is the amended claim set under 37 C.F.R. § 1.121 Since the claim set presented with 50 claims is compliant with U.S. practice, as far as the absence of “Use of” claims and improper multiple dependent claims, this claim set is considered the most recently pending by preliminary amendment and is the set considered with this action.
The numbering of claims (1-50) is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5-50 been renumbered 3-48.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows: 
Subject Population Species, selected from (A-D):
Subjects that have not been infected and/or vaccinated with a Flavivirus, corresponding to claims 2 and 17;
Subjects that have not been infected and/or vaccinated with a Yellow Fever Virus, corresponding to claims 3 and 18 ;
Subjects that have been infected and/or vaccinated with a Flavivirus, corresponding to claims 4 and 19;
 Subjects that have been infected and/or vaccinated with a Yellow Fever Virus, corresponding to claims 5 and 20;
Flavivirus Type Species, selected from (E-J), corresponding to claims 6, 15, 16, 21, and 46: 
Zika Virus;
Ticke-Borne Encephalitis Virus;
Japanese Encephalitis Virus;
West Nile Virus;
St. Louis Encephalitis Virus;
Omsk Hemorrhagic Fever Virus.


NS5 sequence species, corresponding to claim 38:
Each species corresponds to SEQ ID NOs: 1-69, presented in the respective order presented.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7-14, 22-35, 37-40, 42, 44, 45, 47, and 48.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the subject population species (A-D) are defined by  different immune statuses due to whether or nor the subjects have been infected and/or vaccinated with a Flavivirus and/or Yellow Fever Virus.   
The special technical feature of the by Flavivirus Type Species (E-J) lack unity of invention because the species do not share the same or corresponding technical feature.  The Flavivirus Type Species are caused by a divergent infectious agents, and do not share a common pathology, etiology, symptomology, and/or clinical descriptions and therefore, lack unity of invention with one another.  
The special technical feature of the NS5 sequence species lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the species is the specific sequence encoding a particular polypeptide. Significant structural similarities cannot readily be ascertained between the sequences. Without significant structural 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/            Primary Examiner, Art Unit 1648